Name: Decision No 3544/73/ECSC of the Commission of 20 December 1973 implementing Decision 73/287/ECSC on coking coal and coke
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-12-29

 Avis juridique important|31973S3544Decision No 3544/73/ECSC of the Commission of 20 December 1973 implementing Decision 73/287/ECSC on coking coal and coke Official Journal L 361 , 29/12/1973 P. 0018 - 0029 Greek special edition: Chapter 08 Volume 1 P. 0115 Spanish special edition: Chapter 12 Volume 1 P. 0193 Portuguese special edition Chapter 12 Volume 1 P. 0193 ++++ ( 1 ) OJ N L 259 , 15 . 9 . 1973 , P . 36 . DECISION N 3544/73/ECSC OF THE COMMISSION OF 20 DECEMBER 1973 IMPLEMENTING DECISION N 73/287/ECSC ON COKING COAL AND COKE THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 , 60 AND 86 THEREOF ; HAVING REGARD TO DECISION N 73/287/ECSC ( 1 ) OF 25 JULY 1973 ON COKING COAL AND COKE , AND IN PARTICULAR ARTICLE 12 THEREOF ; AFTER CONSULTING THE COUNCIL AND THE CONSULTATIVE COMMITTEE ; I WHEREAS THE MEMBER STATES WERE AUTHORIZED BY DECISION N 73/287/ECSC TO GRANT AIDS TO PROMOTE THE PRODUCTION AND SALE OF COKING COAL AND COKE INTENDED FOR THE COMMUNITY'S IRON AND STEEL INDUSTRY ; WHEREAS IN ACCORDANCE WITH THE LAST INDENT OF ARTICLE 60 ( 2 ) ( B ) OF THE TREATY , COMMUNITY UNDERTAKINGS MAY GRANT REBATES ON THEIR LIST PRICES TO ALLOW THEM TO ALIGN THEIR OFFERS WITH CONDITIONS OFFERED BY UNDERTAKINGS OUTSIDE THE COMMUNITY ; WHEREAS ACCORDING TO ARTICLE 3 OF DECISION N 73/287/ECSC COAL UNDERTAKINGS MAY , EVEN WHERE THERE IS NO ACTUAL COMPETITION AT THE POINT OF CONSUMPTION , GRANT REBATES ON THEIR LIST PRICES ON CONDITION THAT THIS DOES NOT CAUSE THE DELIVERED PRICES TO WORK OUT LOWER THAN THOSE WHICH WOULD BE CHARGED FOR COKING COAL FROM NON-MEMBER COUNTRIES AND COKE MADE FROM NON-MEMBER COUNTRY COKING COAL ; WHEREAS THE COMMISSION HAS THE TASK OF ENSURING THAT THE UNDERTAKINGS ADHERE TO THE RULES LAID DOWN IN THE AFOREMENTIONED DOCUMENTS AND WHEREAS IT MAY HAVE TO ACT UNDER THE POWERS VESTED IN IT BY ARTICLE 5 OF DECISION N 73/287/ECSC TO FIX GUIDE CIF PRICES FOR NON-MEMBER COUNTRY COKING COAL OR STANDARD VALUES FOR COKING COSTS ; WHEREAS , FOR THIS REASON IT IS ESSENTIAL THAT THE UNDERTAKINGS SHOULD GIVE THE COMMISSION BASIC INFORMATION CONCERNING THEIR PURCHASES OF COKING COAL OR COKE FROM NON-MEMBER COUNTRIES WHICH ARE INTENDED FOR THE IRON AND STEEL INDUSTRY'S BLAST FURNACES ; WHEREAS IN EACH CASE SUCH INFORMATION SHOULD INCLUDE THE COUNTRY OF ORIGIN , THE COUNTRY OF THE CONSIGNEE UNDERTAKING AND THE PRICE AND PARTICULARS OF THE PRODUCTS ; WHEREAS UNDER DECISION N 73/287/ECSC PRODUCTION AND SALES AIDS MAY BE PAID FROM 1 JANUARY 1973 ; WHEREAS ACCORDING TO ARTICLE 2 OF THAT DECISION PRODUCTION AND SALES AIDS MAY BE PAID ONLY WHERE DELIVERIES OF COKING COAL AND COKE ARE MADE UNDER A LONG-TERM CONTRACT ; WHEREAS SUCH A CONTRACT SHOULD BE MADE FOR A PERIOD OF AT LEAST THREE YEARS AND FOR A FIXED TONNAGE , OR FOR A PERIOD OF AT LEAST SIX YEARS AND FOR AT LEAST 75 % OF THE PURCHASER'S REQUIREMENTS ; WHEREAS AN EXCEPTION IS PROVIDED FOR , HOWEVER , IN ARTICLE 13 OF DECISION N 73/287/ECSC , FOR DELIVERIES EFFECTED DURING 1973 ONLY ; WHEREAS SUFFICIENT PERIODS OF TIME SHOULD BE PROVIDED FOR AFTER 31 DECEMBER 1973 TO FACILITATE COMMERCIAL NEGOTIATIONS WHICH ARE NECESSARY ON ACCOUNT OF THE NEW PROVISIONS ; WHEREAS PAYMENT OF A SALES AID IS SUBJECT , FOR EACH TRANSACTION , TO THE CONDITION THAT IT IS USED IN FULL BY THE UNDERTAKING WHICH RECEIVES IT TO ALLOW PRICE REBATES IN FAVOUR OF THE PURCHASER OF COKING COAL OR BLAST-FURNACE COKE INTENDED FOR THE IRON AND STEEL INDUSTRY ; WHEREAS THE TRANSFER BY A COAL UNDERTAKING OF THE PRODUCTION AID MUST NOT INTRODUCE DISCRIMINATION OF ANY KIND ; WHEREAS COAL UNDERTAKINGS MUST THEREFORE GIVE THE COMMISSION THE BASIC INFORMATION CONCERNING THEIR TRANSACTIONS INVOLVING DELIVERIES OF COKING COAL OR COKE TO THE COMMUNITY'S IRON AND STEEL INDUSTRY SINCE 1 JANUARY 1973 , REGARDLESS OF THE ACTUAL DATE OF THE TRANSACTION ; II WHEREAS DECISION N 73/287/ECSC RESTRICTS THE AID FOR WHICH IT MAKES PROVISION TO DELIVERIES OF COMMUNITY COKING COAL FOR THE PRODUCTION OF BLAST FURNACE COKE WHICH IS ACTUALLY INTENDED FOR CHARGING THE BLAST FURNACES OF THE COMMUNITY'S IRON AND STEEL UNDERTAKINGS ; WHEREAS THIS AIM CAN ONLY BE ACHIEVED BY ELIMINATING FROM THE BASIS OF THE AIDS ANY QUANTITIES WHICH , ON ACCOUNT OF THEIR ORIGIN OR FINAL DESTINATION , DO NOT COMPLY WITH THE CRITERIA LAID DOWN IN DECISION N 73/287/ECSC AND ALSO DELIVERIES WHICH , IN VIEW OF THE NEED TO STREAMLINE ADMINISTRATIVE PROCEDURE AS MUCH AS POSSIBLE , AND IN ACCORDANCE WITH LONG-TERM CONTRACTS , INCREASE COKING PLANT OR BLAST FURNACE STOCKS BEYOND WHAT IS REQUIRED FOR 120 DAYS ; WHEREAS WITH THIS AIM IN VIEW , DELIVERIES BY THE COMMUNITY'S COLLIERIES MUST BE MULTIPLIED BY APPROPRIATE COEFFICIENTS ; WHEREAS THE CORRECT DETERMINATION OF THE BASIS OF THE AID FURTHER REQUIRES THAT THE NECESSARY CALCULATIONS SHOULD BE MADE SEPARATELY FOR EACH PLANT OR PRODUCTION UNIT WHERE COAL , COKE OR PIG IRON IS PRODUCED ; WHEREAS , MOREOVER , THE EXISTENCE OF SPECIAL LINKS , EITHER ORGANIC , INDUSTRIAL OR COMMERCIAL , BETWEEN UNDERTAKINGS PRODUCING COAL , COKE AND PIG IRON MAY WARRANT SIMPLIFICATION OF THE METHOD OF CALCULATING AIDS ; WHEREAS , HOWEVER , SUCH SIMPLIFICATIONS MUST NOT PREJUDICE THE REQUIREMENTS OF DECISION N 73/287/ECSC NOR FROM THOSE CONTAINED IN THIS IMPLEMENTING DECISION ; WHEREAS WITHIN THESE LIMITS THE COMMISSION SHOULD BE EMPOWERED TO AUTHORIZE SUCH SIMPLIFICATIONS AT THE REQUEST OF THE MEMBER STATES CONCERNED ; III WHEREAS COMMUNITY FINANCING ARRANGEMENTS INCLUDE CONTRIBUTIONS FROM THE ECSC , THE MEMBER STATES AND IRON AND STEEL UNDERTAKINGS ; WHEREAS , AS REGARDS THE LATTER , THE CONTRIBUTION IS BASED ON THE CONSUMPTION OF BLAST FURNACE COKE AND MUST BE PAID REGULARLY BY THE SAID UNDERTAKINGS ; IV WHEREAS MEMBER STATES MUST CALCULATE THE BASIS OF THE AIDS AS UNIFORMLY AS POSSIBLE AND FROM COMPARABLE DATA ; WHEREAS MEMBER STATES MUST , THEREFORE , COLLECT THE INFORMATION REQUIRED TO CALCULATE THE AID IN ACCORDANCE WITH THE QUESTIONNAIRES DRAWN UP IN AGREEMENT WITH THE COMMISSION AND WORDED IN SUCH A WAY AS TO ENSURE THE COMPARABILITY OF THE INFORMATION REQUESTED ; WHEREAS EACH MEMBER STATE IS IN A POSITION TO OBTAIN INFORMATION RELATING TO THE UNDERTAKINGS WITHIN ITS JURISDICTION ; WHEREAS IN SO FAR AS COEFFICIENTS ARE REQUIRED FOR CALCULATING THE BASIS OF AID INTENDED FOR AN UNDERTAKING SITUATED IN ANOTHER MEMBER STATE THE COMMISSION MUST PROVIDE THAT STATE WITH THE COEFFICIENTS OR INFORMATION CONCERNED ; WHEREAS PAYMENTS MADE BY THE MEMBER STATES AND THE UNDERTAKINGS MUST BE REGARDED AS BEING PROVISIONAL UNTIL VERIFIED BY THE COMMUNITY AUTHORITIES SO THAT ERRORS MAY BE RECTIFIED ; WHEREAS IN VIEW OF COMMUNITY FINANCING ARRANGEMENTS THE COMMISSION MUST HAVE AT ITS DISPOSAL CORRELATED ACCOUNTS PROVIDING AN ANALYSIS OF AIDS AND PARTICULARLY OF THE COUNTRIES TO WHICH THE FUELS ARE CONSIGNED ; V WHEREAS IT IS THE COMMISSION'S DUTY TO VERIFY THAT THE AIDS AND ACTIONS OF THE UNDERTAKINGS COMPLY WITH THE PRINCIPLES AND CRITERIA SET FORTH IN DECISION N 73/287/ECSC AND IN THIS DECISION ; WHEREAS FOR THIS REASON DOCUMENTS , IN PARTICULAR , RECEIVED OR DRAWN UP BY NATIONAL ADMINISTRATIONS BY VIRTUE OF THIS DECISION MUST BE AVAILABLE AT ALL TIMES TO THE COMMISSION ; WHEREAS THE RESULTS OF THE COMMISSION'S VERIFICATIONS CONCERNING COKING PLANTS OR BLAST FURNACES WHICH USE PRODUCTS WHICH HAVE BEEN THE OBJECT OF AID IN ANOTHER COUNTRY MUST BE CAPABLE OF BEING COMMUNICATED TO THE STATE WHICH PAID THE SALES AID IN QUESTION ; WHEREAS THE COMMISSION MUST BE IN A POSITION TO DISCHARGE AS QUICKLY AS POSSIBLE THE DUTIES DEVOLVING ON IT BY VIRTUE OF DECISION N 73/287/ECSC ; WHEREAS IT IS THEREFORE NECESSARY THAT THE MEMBER STATES SHOULD FORWARD BOTH THE INFORMATION RELATING TO UNDERTAKINGS WITHIN THEIR JURISDICTION AND DETAILS OF AID PAYMENTS MADE BY THEM NOT LATER THAN SIX WEEKS AFTER THE END OF EACH QUARTER ; WHEREAS THIS DECISION SHALL APPLY TO ALL AIDS COVERED BY DECISION N 73/287/ECSC , HAS ADOPTED THIS DECISION : SECTION I NOTIFICATION OF TRANSACTIONS ARTICLE 1 1 . COAL UNDERTAKINGS WITHIN THE COMMUNITY SHALL NOTIFY THE COMMISSION OF TRANSACTIONS OR ADDITIONAL CLAUSES TO TRANSACTIONS RELATING TO THE DELIVERY OF COKING COAL OR COKE TO THE COMMUNITY'S IRON AND STEEL INDUSTRY DATING FROM 1 JANUARY 1973 . 2 . THE INFORMATION REFERRED TO ABOVE SHALL BE FORWARDED ( AS SHOWN IN ANNEXES 1 AND 2 TO THIS DECISION ) TO THE COMMISSION NOT LATER THAN THIRTY DAYS AFTER THE DATE ON WHICH THE CONTRACT OR CODICIL WAS CONCLUDED AND SHALL BE PROTECTED BY PROFESSIONAL SECRECY . ARTICLE 2 1 . TO ENABLE THE COMMISSION TO FOLLOW THE DEVELOPMENT OF THE WORLD MARKET IN COKING COAL AND TO EMPOWER IT TO FIX INDICATIVE CIF PRICES REFERRED TO IN ARTICLE 5 OF DECISION N 73/287/ECSC , THE COMMUNITY UNDERTAKINGS SHALL NOTIFY THE COMMISSION OF THEIR PURCHASES OF COKING COAL OR COKE FROM THIRD COUNTRIES INTENDED FOR THE IRON AND STEEL INDUSTRY'S BLAST FURNACES . 2 . THE INFORMATION REFERRED TO ABOVE SHALL BE FORWARDED TO THE COMMISSION EVERY QUARTER AS SHOWN IN ANNEX 3 ATTACHED TO THIS DECISION AND SHALL BE PROTECTED BY PROFESSIONAL SECRECY . SECTION II DETERMINATION OF THE AID BASIS ARTICLE 3 1 . ANY MUTUAL AGREEMENT ON THE SUPPLY OR REMOVAL OF COKING COAL AND / OR COKE SHALL BE REGARDED AS BEING A LONG-TERM CONTRACT WITHIN THE MEANING OF DECISION N 73/287/ECSC IF IT MEETS WITH THE FOLLOWING REQUIREMENTS : ( A ) EITHER , IT COVERS A PERIOD OF AT LEAST THREE YEARS AND APPLIES TO A FIXED TONNAGE ; ( B ) OR , IT COVERS A PERIOD OF AT LEAST SIX YEARS AND APPLIES TO AT LEAST 75 % OF THE PURCHASER'S REQUIREMENTS . 2 . ( A ) THE AGREEMENT RELATING TO A FIXED TONNAGE MAY PROVIDE FOR VARIATIONS ABOVE OR BELOW THIS TONNAGE PROVIDED THAT THEY DO NOT EXCEED THE FOLLOWING : _ FOR CONTRACTS FOR A TERM OF THREE TO FOUR YEARS EITHER 4 % OF THE TOTAL TONNAGE OR 8 % OF EACH YEAR'S TONNAGE ; _ FOR CONTRACTS FOR FOUR YEARS OR MORE , EITHER 6 % OF THE TOTAL TONNAGE OR 10 % OF EACH YEAR'S TONNAGE . ( B ) THE AGREEMENT ON FIXED TONNAGE MAY ALSO BENEFIT THE PURCHASER BY PROVIDING FOR AN OPTION ON A TONNAGE OF NOT LESS THAN 10 % OF THE FIXED TONNAGE AGREED UPON EACH YEAR . THIS OPTION MUST BE EXERCISED NOT LATER THAN SIX MONTHS BEFORE THE COMMENCEMENT OF THE DELIVERY PERIOD . 3 . IF A SELLER'S AVAILABLE SUPPLIES ARE INSUFFICIENT TO MEET ALL DELIVERIES FOR WHICH HE IS CONTRACTUALLY BOUND HE MUST TREAT EACH CONTRACT EQUALLY BY ENSURING THAT EACH FIXED TONNAGE CONTRACT FOR THE PERIOD CONCERNED RECEIVES THE SAME DELIVERY PERCENTAGE IN PROPORTION TO ITS CONTRACTUAL TONNAGE AS IS ALLOWABLE FOR CONTRACTS COVERING ALL REQUIREMENTS COMPARED WITH THE SAME DELIVERIES FOR THE PREVIOUS TWO YEARS . 4 . ( A ) WITHOUT PREJUDICE TO THE CONDITIONS ON DURATION DEFINED IN SUBPARAGRAPH 1 AND 2 ( A ) ABOVE , CURRENT CONTRACTS MAY BE AMENDED TO COMPLY WITH THE ABOVE CRITERIA UNTIL THE FOLLOWING DATES : AMENDMENTS OR EXTENSIONS FOR 1974 AND 1975 : 31 MARCH 1974 , AMENDMENTS OR EXTENSIONS FOR 1976 : 30 JUNE 1974 . ( B ) LIKEWISE , NEW CONTRACTS FOR 1974 TO 1976 ( THREE YEAR CONTRACTS ) AND LATER ( CONTRACTS FOR FOUR OR MORE YEARS ) MAY BE CONCLUDED UNTIL 30 JUNE 1974 . ARTICLE 4 1 . THE AMOUNT OF COKING COAL CAPABLE OF BENEFITING FROM A PRODUCTION AID SHALL BE CALCULATED FOR EACH TRANSACTION BY MULTIPLYING THE COKING COAL TONNAGE CONSIGNED BY A COAL UNDERTAKING , TO A COKING PLANT UNDER A LONG-TERM CONTRACT AS DEFINED IN ARTICLE 3 BY A COEFFICIENT PECULIAR TO THAT COKING PLANT AND EQUAL TO THE PROPORTION BETWEEN ALL CONSIGNMENTS OF COKE FROM THE COKING PLANTS TO THE BLAST FURNACES OF THE COMMUNITY'S IRON AND STEEL INDUSTRY , COVERED BY LONG-TERM CONTRACTS DURING THE QUARTER CONCERNED AND THE TOTAL PRODUCTION OF COKE IN THE COKING PLANT IN THE SAME QUARTER LESS THE AMOUNT OF COKE DUST REPROCESSED TO ACHIEVE THIS TONNAGE . 2 . THE QUANTITY OF COKING COAL CAPABLE OF BENEFITING FROM A SALES AID SHALL BE CALCULATED , AS SHOWN IN SUBPARAGRAPH 1 ABOVE , FROM DELIVERIES REFERRED TO IN ARTICLE 1 ( B ) OF DECISION N 73/287/ECSC AND NOTIFIED IN ACCORDANCE WITH ARTICLE 1 OF THIS DECISION . 3 . WHEN COAL STOCKS IN A COKING PLANT OR COKE STOCKS IN A BLAST FURNACE EXCEED 120 DAYS' SUPPLY AT THE DATE OF EXPIRY OF A CONTRACT OR OF DECISION N 73/287/ECSC THE SURPLUS IN QUESTION SHALL BE DEDUCTED FROM THE FIGURE REPRESENTING CONSIGNMENTS AS REFERRED TO IN SUBPARAGRAPH 1 ABOVE . ARTICLE 5 IN THIS DECISION A MINE , COKING PLANT OR BLAST FURNACE SHALL BE UNDERSTOOD TO MEAN ANY COAL , COKE OR PIG IRON PRODUCTION UNIT WHICH BELONGS TO A SINGLE UNDERTAKING AND IS A PARTY TO THE SAME TRANSACTION . ARTICLE 6 THE COMMISSION MAY , AT THE REQUEST OF ONE OR MORE MEMBER STATES , AUTHORIZE THE SIMPLIFICATION OF THE METHOD OF CALCULATING THE BASIS OF AIDS PROVIDED THAT SUCH ACTION IS JUSTIFIED BY THE STRUCTURE OF THE COAL AND STEEL INDUSTRIES . SECTION III FIXING AND COLLECTING THE CONTRIBUTIONS OF THE IRON AND STEEL INDUSTRY ARTICLE 7 1 . EACH QUARTER THE IRON AND STEEL UNDERTAKINGS SHALL CALCULATE THE AMOUNT OF THEIR CONTRIBUTIONS ON THE BASIS OF THEIR CONSUMPTION OF BLAST FURNACE COKE AND AT THE RATE PER METRIC TON THAT IS NOTIFIED TO THEM BY THE COMMISSION . THEY SHALL PAY THIS AMOUNT TO THE COMMISSION , AS SHOWN IN ANNEX 7 TO THIS DECISION , WITHIN FIFTEEN DAYS FROM THE DATE OF THE CALL FOR FUNDS AS PROVIDED FOR IN ARTICLE 8 ( 4 ) OF DECISION N 73/287/ECSC . 2 . THE PAYMENTS MADE SHALL BE PROVISIONAL UNTIL THE INSPECTION REFERRED TO IN SECTION V BELOW HAS BEEN CONCLUDED . SECTION IV ORGANIZATION OF ADMINISTRATIVE PROCEEDINGS ARTICLE 8 1 . THE INFORMATION REQUIRED TO DETERMINE THE BASIS OF AID AND CONTRIBUTIONS DEFINED IN SECTIONS II AND III ABOVE SHALL BE OBTAINED BY THE MEMBER STATES FROM UNDERTAKINGS PRODUCING COAL AND COKE OR USING BLAST FURNACE COKE ( WITHIN THEIR JURISDICTION ) . 2 . THE QUESTIONNAIRES TO BE USED FOR THIS PURPOSE SHALL BE PREPARED IN CONJUNCTION WITH THE COMMISSION , WHICH WILL ENSURE COMPARABILITY OF THE INFORMATION REQUESTED . 3 . THE MEMBER STATES WILL , ON THE BASIS OF INFORMATION PROVIDED BY THE UNDERTAKINGS , ESTABLISH COEFFICIENTS AS DEFINED IN ARTICLE 4 ABOVE AND WILL NOTIFY THE COMMISSION OF THEM . 4 . WHERE THE COKING PLANT AND / OR BLAST FURNACE ARE SITUATED IN A COUNTRY OTHER THAN THAT WHERE THE COAL UNDERTAKING IS SITUATED , THE COMMISSION SHALL NOTIFY THE GOVERNMENT OF THE COAL UNDERTAKING COUNTRY OF THE COEFFICIENTS AND / OR OF THE INFORMATION NECESSARY TO CALCULATE THE BASIS AND THE AID . 5 . THE BASIS AND THE AID , USED WHEN ARRIVING AT THE PROVISIONAL PAYMENT REFERRED TO IN ARTICLE 8 ( 4 ) OF DECISION N 73/287/ECSC , SHALL BE CALCULATED FROM THE LATEST COEFFICIENTS NOTIFIED TO SUPPLYING COUNTRIES FOR THE CURRENT PAYMENTS IN QUESTION . ARTICLE 9 1 . EACH QUARTER THE MEMBER STATES SHALL CALCULATE THE AMOUNTS OWING TO COAL UNDERTAKINGS WITHIN THEIR JURISDICTION . THEY SHALL DRAW UP AN ANNUAL SUMMARY ACCOUNT , TAKING INTO CONSIDERATION NECESSARY CHANGES , PARTICULARLY OF ARTICLE 4 OF THIS DECISION AND OF ARTICLE 8 OF DECISION N 73/287/ECSC . 2 . THE PAYMENTS SHALL BE PROVISIONAL UNTIL THE INSPECTION REFERRED TO IN SECTION V BELOW HAS BEEN CONCLUDED . ARTICLE 10 1 . THE MEMBER STATES SHALL NOTIFY THE COMMISSION OF THE QUARTERLY AND ANNUAL RETURNS FOR PRODUCTION AND SALES AIDS , BROKEN DOWN BY UNDERTAKING AND DELIVERY BASE AS WELL AS BY COUNTRY OF DESTINATION . 2 . THE RETURNS SHALL BE DRAWN UP IN ACCORDANCE WITH ANNEX 4 TO THIS DECISION AND ACCOMPANIED BY SUMMARIES OF INFORMATION USED TO DETERMINE THE BASIS OF AID AS SHOWN IN ANNEXES 5 AND 6 TO THIS DECISION . 3 . THESE DOCUMENTS SHALL BE SENT TO THE COMMISSION AS QUICKLY AS POSSIBLE AND NOT LATER THAN SIX WEEKS AFTER THE END OF EACH QUARTER . SECTION V INSPECTION ARTICLE 11 1 . THE COMMISSION SHALL INSPECT THE DECLARATIONS OF UNDERTAKINGS AND DETAILED ACCOUNTS OF CONTRIBUTIONS , THE APPLICATION OF PRICING RULES AND THE CALCULATION OF THE BASIS AND THE AMOUNT OF AIDS . 2 . THE OUTCOME OF INSPECTIONS OF COKING PLANTS OR OF BLAST FURNACES , SITUATED IN A MEMBER STATE AND WHICH HAVE USED UP COAL THAT HAS BENEFITED FROM AID PAID BY ANOTHER MEMBER STATE , MAY BE NOTIFIED TO THE LATTER MEMBER STATE . ARTICLE 12 1 . DOCUMENTS OBTAINED OR DRAWN UP BY NATIONAL ADMINISTRATIONS ON ACCOUNT OF THIS DECISION SHALL BE RETAINED BY ONE OR MORE NATIONAL BODIES AND SHALL BE AVAILABLE TO THE COMMISSION AT ALL TIMES . SECTION VI FINAL PROVISION ARTICLE 13 1 . THIS DECISION SHALL APPLY TO DELIVERIES OF COKING COAL AND BLAST FURNACE COKE EFFECTED SINCE 1 JANUARY 1973 . 2 . THE TRANSACTIONS REFERRED TO IN ARTICLES 1 AND 2 AND CONCLUDED BEFORE THE PUBLICATION OF THIS DECISION SHALL BE NOTIFIED BY 15 JANUARY 1974 AT THE LATEST . 3 . FOR THE YEAR 1973 THE PROVISIONS CONCERNING THE DETERMINATION OF BASES OF AIDS ( SECTION II ) SHALL APPLY NOTWITHSTANDING THE ABSENCE OF A LONG-TERM CONTRACT . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 20 DECEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEXES : SEE O.J . N L 361 OF 29 . 12 . 73